Order entered May 7, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00039-CV

       METHODIST HOSPITALS OF DALLAS D/B/A METHODIST
            MANSFIELD MEDICAL CENTER, Appellant

                                        V.

  CYNTHIA YATES, INDIVIDUALLY AND AS REPRESENTATIVE OF
           THE ESTATE OF HUBERT YATES, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-07083-B

                                       ORDER

      Before the Court is appellee’s May 5, 2021 unopposed motion for extension

of time to file her response brief. We GRANT the motion and ORDER the brief

be filed no later than May 10, 2021.


                                             /s/   BONNIE LEE GOLDSTEIN
                                                   JUSTICE